 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By the said refusal the Respondent interfered with, restrained,and coercedher employees in the exerciseof the rightsguaranteed in Section 7 of the Act,and thereby engaged in and is engaging in unfair labor practices,within themeaning ofSection 8 (a) (1) of the Act.6.By forming,dominating,and interfering with the administration of theRehrig Employees BenefitGroup, and by contributingfinancial and other supportto it, theRespondenthas engagedin and is engagingin unfairlabor practices,within themeaning ofSection 8 (a) (2) of the Act.7.By interrogatingher employees regardingtheir unionmemberships andsympathies, by threateningthe employees with reprisalif theybecame or re-mained membersof the Union,by promising benefits if the employees repudiatedthe Union, and by otherwise interfering with,restraining,and coercing her em-ployees inthe exerciseof the rightsguaranteed in Section7 of the Act, the Re-spondent has engaged in, and is engaging in, unfairlabor practices,within themeaning of Section8 (a) (1) of the Act.'8.The aforesaidunfair laborpracticesare unfairlaborpractices affectingcommerce,within the meaning of Section 2 (6) and(7) of the Act.[Recommendationsomitted frompublication in this volume.]MID-CONTINENT PETROLEUM CORPORATIONandTEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS, LOCAL UNIONNo. 144, A. F. L.Case No. 35-CA-281:May 19,1952Decision and OrderSTATEMENT OF THE CASEUpon a charge filed on July 9, 1951, by Teamsters, Chauffeurs,Warehousemenand Helpers,Local Union No. 144, A. F. L., hereincalled the Union, the General Counsel of the National Labor RelationsBoard, herein called respectively the General Counsel and the Board,by the Regional Director for the Ninth Region (Cincinnati, Ohio),issued a complaint dated February 13, 1952, against Mid-ContinentPetroleum Corporation, herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1)and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, herein called the Act.Copies of the charge, com-plaint, and notice of hearing, were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaint allegedin substance that the Respondent (1) on and since May 14, 1951, hascontinuously failed and refused to bargain with the Union, and haswithdrawn recognition from the Union, as the exclusive representa-tive of its employees in an appropriate unit, although the Union99 NLRB No. 40. MID-CONTINENT PETROLEUM CORPORATION188had been certified by the Board as the representative of the employeesin such unit on March 12, 1951; and (2) such acts and conduct consti-tute unfair labor practices within the meaning of Section 8 (a) (1)and (5) and Section 2 (6) and (7) of the Act.Thereafter, on March 5, 1952, all the parties entered into a stipula=tion which sets forth an agreed statement of facts.The stipulationfurther includes provisions that: (1) The stipulation and attachedexhibit, together with the charge, complaint, notice of hearing, andaffidavits of service of the charge, complaint, and notice of hearing,shall constitute the entire record herein and shall be filed with theBoard; (2) Respondent withdraws its answer previously filed hereinand waives its right to file an answer, without prejudice; (3) the par-tieswaive their right to a hearing before a Trial Examiner of theBoard and the issuance of an Intermediate Report of a Trial Ex-aminer, and agree that the stipulation shall be the sole evidence re-ceived or considered by the Board; (4) the parties, within a statedperiod, may file with the Board motions and supporting briefs withrespect to this proceeding; and (5) the provisions of Section 10 (e)and (f) are not waived by the stipulation.The Respondent thereafter timely filed a motion to dismiss thecharge and complaint herein, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers'in connection with this proceeding tc a three-member panel [Members Houston, Styles, and Peierson.]The aforesaid stipulation is hereby accepted ai.d made a part of therecord herein, and, in accordance with Section 102.50 of National LaborRelations Board Rules and Regulations-Series 6, the proceeding ishereby transferred to, and continued before, the Board.Upon thebasis of the aforesaid stipulation and the entire record in the- case,and upon full consideration of the Respondent's motion and brief,,the Board makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is a corporation duly organized and existing under thelaws of the State of Delaware, having its general offices at Tulsa inthe State of Oklahoma, and having division offices and bulk plants invarious States of the United States, including an eastern divisionoffice and bulk plant at Terre Haute in the State of Indiana, at whichdivision office it is engaged in the business of selling, transporting,and distributing gasoline and fuel oil to various, purchasers at pointsin the States of Illinois, Indiana, Kentucky, and Missouri.Respond. 184DECISIONS OF NATIONAL LABOR, RELATIONS BOARDent, in the course and conduct of its business, causes and at all timesmaterial herein has caused, substantial quantities - of - the materials,supplies, and equipment-'itssod- by it to be purchased and'transpor'ticlin interstate commerce from and through other States of the UnitedStates into the State of Indiana to its Terre Haute plant.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization, admitting to membership em-ployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The representation caseOn or about January 31, 1951, the Union, pursuant to Section 9 (a)and (c) of the Act, filed with the Board its petition for certificationof representatives in the unit described below (Case No. 35-RC-484).On or about February 15, 1951, the Union and the Respondent en-tered into an agreement for consent election, which agreement wasapproved by the Regional Director for the Ninth Region on February19, 1951.Pursuant to this agreement, an election by secret ballot wasconducted by the Regional Director on behalf of"the Board on March2. 1951.The tally of ballots showed that there were six eligible votersin the unit, and that a majority of the valid votes were cast for theUnion, specifically four were cast for, and two against, the Union.No objections to the election were filed by the Respondent within theperiod designated in the Board's Rules and Regulations.On March 12, 1951, the Regional Director, on behalf of the Board,duly issued the Board's certification of representatives, certifying thatthe Union, pursuant to Section 9 (a) of the Act, was theexclusive rep-resentative of all the Respondent's employees in the unit describedbelow for the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, and other conditions of employment.2.The appropriate unitThe parties agree, and we find, that all truck drivers operating fromRespondent's Terre Haute, Indiana, bulk plant, excluding office andclerical employees, owner drivers, warehousemen and supervisors,guards, and professional employees as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. MID-CONTINENT PETROLEUM CORPORATION-1553.Representationby the Union of a majority in theappropriate unitAs previously indicated, the Union, after winning the election con-ducted on March 2, 1951, was certified on March 12, 1951, as exclusivebargaining representative of the above unit, comprising six employees.Thereafter, the employment of one of the six employees in the unitwas terminated without any unfair labor practices on the part of theRespondent and a replacement, William Bond, was hired by the Re-spondent on or about April 16, 1951. On April 18, 1951, Bond, and,on April 26, 1951, Alfred A. Miller and Dan C. Boyll, two other em-ployees in the unit, without any unfair labor practices on the part ofthe Respondent, delivered to the Respondent separate letters stating insubstance that they did not want the Union, or any other labor organ-ization, as their bargaining representative.The Respondent, after the Board certification of March 12, 1951,had entered into collective bargaining negotiations with the Union.However, on or about May 14, 1951, after it received the above threeletters from its employees, the Respondent withdrew recognitionfrom the Union as no longer representing a majority of the six em-ployees in the unit. Since that date, and at all times thereafter, theRespondent has failed and refused to recognize the Union as the ex-clusive bargaining representative of its employees in the unit certifiedby the Board as described above, and to bargain collectively with theUnion, although the Union has requested it to do so.In its brief and motion to dismiss, the Respondent seeks to justifythis refusal to bargain with the Union shortly after the latter's certifi-cation, essentially on the grounds that the Union's alleged loss of ma-jority status occurred without unfair labor practices by the Re-spondent and, in view of such loss of majority status, no obligationto bargain existed.It relies, in this connection, mainly onN. L. R. B.v.Vulcan Forging Co.,188 F. 2d 927 (C. A. 6).We find no merit inthese contentions.The Board has consistently held, with the approval of the greatweight of court decisions that, in the absence of special circumstances;a certification of representatives must be honored for a reasonableperiod, usually at least 1 year following the certification, even thoughthere may be some evidence of a repudiation of the certified union bythe employees in the appropriate unit.'The alleged repudiation ofthe Union in this case, by means of the letters mentioned above, can-not constitute such "special circumstances" within the certificationyear as to impair the Union's representative status.2'SeeRayBrooks, 98 NLRB 976;L.L.Majure Transport Company,95 NLRB 311;N. L. R. B. v. BensonHosieryMalls, Inc.,195 F. 2d 350(C. A. 5), and numerous cases citedin those decisions.a Ibid. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that on March 12, 1951, and at all times there-after, the Union, was and now is the exclusive bargaining representa-tive of the employees in the above-described unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours, andother conditions of employment.4.The refusal to bargainThe Respondent admits, and we find, that on or about May 14,1951, it withdrew recognition from the Union as no longer represent-ing a majority of the employees in the unit and since that date hasrefused to recognize and bargain with the Union, although the Unionhas requested it to do so.The Respondent's contention that the Unionlost its representative status has been decided adversely to the Re-spondent above.We find that the Respondent, on or about May 14,1951, and at all times thereafter, refused to bargain collectively withthe Union as the exclusive representative of employees of the Re-spondent in an appropriate unit, in violation of Section8 (a) (5)of the Act, and has thereby interfered with, restrained, and coercedits'employees in the exercise of their statutory rights in violation ofSection 8 (a) (1).8IV. THE EFFECTOF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in Section III, above,occurring in connection with its operations described in Section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist, therefrom andto take certain affirmative action which will effectuate the policiesof the Act.Upon the basis of the above findings of fact and upon the entirerecord in this case, the Board makes the following:CONCLUSIONS OF LAw1.Teamsters, Chauffeurs, Warehousemen and Helpers, Local UnionNo. 144, A. F. L., is a labor organization within the meaning of Section2 (5) of the Act.For the reasons fully set forth above,the Respondent'smotion to dismiss is herebydenied. MID-CONTINENT PETROLEUM CORPORATION1872.All truck drivers operating from the Respondent's Terre Haute,Indiana, bulk plant, excluding office and clerical employees, ownerdrivers, warehousemen and supervisors, guards, and professional em-ployees as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.3.Teamsters, Chauffeurs, Warehousemen and Helpers, Local UnionNo.444, A. F. L., was on March 12, 1951, certifiedas, and has at alltimes thereafter been, the exclusive representative of all employees inthe aforesaid unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the Act.4.By refusing on or about May 14, 1951, and at all times there-after, to bargain collectively with Teamsters, Chauffeurs,Ware-housemen and Helpers, Local Union No. 144, A. F. L., as the exclusiverepresentative of all employees in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices,within the meaning of section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employeesin the exercise of their rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Mid-Continent PetroleumCorporation, Terre Haute, Indiana, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union No. 144, A. F. L., as the ex-clusive representative of all truck drivers operating from Respondent'sTerre Haute, Indiana, bulk plant, excluding office and clerical em-ployees, owner drivers, warehousemen and supervisors, guards, andprofessional employees as defined in the Act.(b) In any other manner interfering with the efforts of Teamsters,Chauffeurs, Warehousemen and Helpers, Local Union No. 144, A. F. L.,to negotiate for, or to represent, the employees, in the aforesaid bar-gaining unit as their exclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : 188DECISIONS OF NATIONAL LA$OR RELATIONS BOARD(a)Upon request, bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union No. 144, A. F. L., as theexclusive representative of the employees in the aforesaid bargainingunit, with respect to rates of pay, wages, hours, and other conditionsof employment, and if an understanding is reached embody suchunderstanding in a signed agreement.(b) Post at its plant in Terre Haute, Indiana, copies of the noticeattached hereto marked "Appendix A." 4 Copies of said notice, tobe furnished by the Regional Director for the Ninth Region, shall,after being signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply therewith.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILL BARGAINcollectively upon requestwith TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL UNIONNo.144, A. F. L., as the exclusive representative of all employees inthe bargaining unit described herein with respect to wages, ratesof pay, hours, and other conditions of employment, and if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is :All truck drivers operating from Respondent's TerreHaute, Indiana, bulk plant, excluding office and clerical em-ployees,owner drivers, warehousemen and supervisors,guards, and professional employees as defined in the Act.4 In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words,"Pursuant to a Decision and Order,"the words,"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." WORTHINGTON PUMP AND MACHINERY —CORPORATION189WEWILL NOT engage inanyacts inany manner interfering withthe effortsofTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS, LOCAL UNIONNo.144,A. F.L.,to negotiate for, orrepresent,the employees in the bargaining unit, described above.MID-CONTINENT PETROLEUM CORPORATION,Employer.By ----------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.WORTHINGTON PUMP AND MACHINERY CORPORATIONandINTERNA-TIONAL BROTHERHOOD OF FIREMEN,OILERS,HELPERS AND MAIN-'TENANCE MEN,LOCAL55, PETITIONER.Cases Nos. O-BC-t433 and2-RC-2498.May 19,195,0Supplemental Decision and OrderOn February 28, 1951, the Boardissued its Decision and Directionof Elections in the instant case, finding that the contract 1 between theEmployer and the United Steelworkers of America, CIO, and itsLocal No. 1833, herein referred to jointly as theIntervenors andseparately as the International Union and Local No. 1833, containedan unlawful union-securityclauseand therefore was not a bar to theproceedings.2In so deciding, the Board found it unnecessary to passupon the other contract bar issues involvedin the case.On March20,1951, the Board denied the motions of the Employer and the Inter-venors toreconsider its decision.On March 30, 1951, elections wereheld; the Petitioner obtained a majority of the valid votes cast in thetwo units found appropriate, one consisting of powerhouse employees,the other of yard service employees.As the result of court litigationinstituted thereafter by the Employer challenging the legality of theBoard's holding that the contract was not a bar,3 the Petitioner wasnot certified.On December 31, 1951, the Board issued its decision inCharles A.Krause Milling Co.,holding that theWorthington Pmapdecision'The contract in question,datedJune 15, 1950,was for a 2-year term, with a 60-dayautomatic renewal clause.293 NLRB 527.897 F. Supp.656 (D.C.S.D. N. Y.).* 97 NLRB 536.99 NLRB No. 24.